Hill, J.
1. Injunction is not the remedy to test the questions here involved. It appears to be a contest between two sets of county commissioners, as to which set- is entitled to hold said offices and to manage the affairs of the County of Clinch. It is well settled, where the title to an office is involved, that quo warranto, or a petition in the nature of a quo warranto, is the proper remedy, rather than an equitable petition for injunction. Civil Code (1910), § 5451; Coleman v. Glenn, 103 Ga. 458 (2) (30 S. E. 297, 68 Am. St. R. 108); Stanford v. Lynch, 147 Ga. 518 (94 S. E. 1001); McCarthy v. McKinney, 137 Ga. 292, 297 (73 S. E. 394).
2. A general demurrer to the petition was filed, but was not expressly passed upon. As an equitable petition for injunction would not lie in a case like the present, all the orders and judgments passed subsequently were nugatory and of no effect. The trial judge erred in granting an interlocutory injunction.

Judgment reversed.


All the Justices concur.